Case: 22-10173     Document: 00516515896         Page: 1     Date Filed: 10/20/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 22-10173
                                                                            FILED
                                                                     October 20, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raul Garza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-240-2


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Raul Garza pled guilty to one count of conspiracy to possess with
   intent to distribute a mixture and substance containing a detectable amount
   of methamphetamine and was sentenced to a 168-month term of
   imprisonment followed by a three-year term of supervised release. On


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10173      Document: 00516515896           Page: 2   Date Filed: 10/20/2022




                                     No. 22-10173


   appeal, Garza argues that the application of the dangerous weapon
   enhancement under U.S.S.G. § 2D1.1(b)(1) was clearly erroneous because
   there was insufficient evidence to establish that the firearm possessed by his
   coconspirator, Marvin Mendoza, was possessed in connection with Garza’s
   drug trafficking activity. Garza asserts that because the drug transaction was
   never fully realized and no methamphetamine was recovered, his
   responsibility for the firearm found on Mendoza is too attenuated to support
   the enhancement.
          We review legal questions regarding the district court’s application of
   Section 2D1.1(b)(1) de novo and its findings of fact for clear error. United
   States v. Rodriguez-Guerrero, 805 F.3d 192, 195 (5th Cir. 2015); United States
   v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). The district court’s
   finding is not clearly erroneous if it was plausible in light of the record as a
   whole. See Cisneros-Gutierrez, 517 F.3d at 764; United States v. Ruiz, 621 F.3d
   390, 396 (5th Cir. 2010).
          Before a sentencing court can apply the dangerous weapon
   enhancement, the Government must prove possession by a preponderance
   of the evidence. United States v. Zapata-Lara, 615 F.3d 388, 390 (5th Cir.
   2010). “[W]hen another individual involved in the commission of an offense
   possessed the weapon, the government must show that the defendant could
   have reasonably foreseen that possession.” United States v. Hooten, 942 F.2d
   878, 882 (5th Cir. 1991). Because firearms are “tools of the trade” for those
   engaged in drug trafficking, a sentencing court may infer foreseeability of a
   coconspirator’s possession of a weapon if the Government proves the
   coconspirator “knowingly possessed the weapon while he and the defendant
   committed the offense.” United States v. Aguilera-Zapata, 901 F.2d 1209,
   1215 (5th Cir. 1990) (quotation marks and citation omitted); see Zapata-Lara,
   615 F.3d at 390. If the Government makes such a showing, the burden shifts




                                          2
Case: 22-10173     Document: 00516515896           Page: 3   Date Filed: 10/20/2022




                                    No. 22-10173


   to the defendant to prove it was clearly improbable that the weapon was
   connected to the drug trafficking activity. Ruiz, 621 F.3d at 396.
          Given the facts set forth in the presentence report, which was adopted
   by the district court, the Government made a sufficient showing that the
   firearm was knowingly possessed by Mendoza in connection with criminal
   activity jointly undertaken with Garza. See Zapata-Lara, 615 F.3d at 390–91;
   Aguilera-Zapata, 901 F.2d at 1215. Thus, the district court could infer that
   Garza would have reasonably foreseen Mendoza’s possession of the firearm.
   See id. It was therefore Garza’s burden to prove clear improbability that
   Mendoza’s weapon was connected to the jointly undertaken criminal
   activity, and he failed to do so. See Zapata-Lara, 615 F.3d at 390 n.5; Ruiz,
   621 F.3d at 396. Garza did not object to the factual summary of the offense
   conduct in the presentence report and did not present rebuttal evidence at
   sentencing. He does not dispute his connection to Mendoza, nor does he
   dispute that Mendoza was knowingly in possession of a weapon.
   Accordingly, the district court’s application of the dangerous weapon
   enhancement was not clear error.
          AFFIRMED.




                                         3